Citation Nr: 1603383	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for thyroid cancer, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied entitlement to service connection for thyroid cancer.

In a December 2013 letter, the Veteran requested a Board hearing before a Veterans Law Judge seated at a local VA office (Travel Board hearing). The record shows that Veteran was afforded a Travel Board hearing in November 2015, and a transcript of this hearing has been made a part of the record.


FINDINGS OF FACT

1. The Veteran has a current diagnosis of thyroid cancer.

2. The preponderance of the evidence shows that the Veteran was not exposed to radiation during service.

3. The Veteran's thyroid cancer did not manifest during service or within one year post-service, and is not caused by or related to service, including any claimed radiation exposure.


CONCLUSION OF LAW

The Veteran's thyroid cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred as a result of radiation exposure. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.            38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide;      (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a) (West 2014);     38 C.F.R. § 3.159(b) (2015).

In a June 2011 letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for thyroid cancer, including as due to radiation exposure. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A (West 2014);   38 C.F.R. § 3.159(c), (d) (2015). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA obtained the Veteran's service personnel record, service treatment records, and all of the identified post-service treatment records. The VA also obtained a radiation exposure/ dose estimate provided by the Chief of Contingency Radiation Operations, United States Air Force (USAF) Radioisotope Committee Secretariat.

The Veteran has not been afforded a VA medical examination with respect to his claim of service connection for thyroid cancer.  In this case, because the weight of the evidence demonstrates that the Veteran was not exposed to radiation in service, there was no injury to, or disease of the thyroid in service, and cancer had its onset years after service separation, there is no duty to provide a VA medical examination.  Additionally, the Board finds that the weight of the evidence demonstrates no chronic symptoms in service and no continuity of symptoms of thyroid cancer since service separation.  There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection because there is nothing in service to which the current disability could be related by competent opinion. See 38 U.S.C.A. § 5103A(a)(2)  (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d)  (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c) , as indicated under the facts and circumstances in this case. The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 C.F.R. § 3.309(d). Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. Third, direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 . Under Combee, VA must not only determine whether a Veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service. In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation -risk activity. "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such interment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309(d)(3). Thyroid cancer is a disease presumptively service connected for radiation-exposed Veterans under the provisions of 38 C.F.R. § 3.309(d)(2). 

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. 
§ 3.303(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2) , the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service. The list of radiogenic diseases found under 38 C.F.R. § 3.311(b)(2) includes thyroid cancer. In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses. 
38 C.F.R. § 3.311(a)(1). 

Thyroid cancer is considered by VA to be "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 
38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 
38 C.F.R. § 3.303(b) (2014). This rule does not mean that any manifestation in service will permit service connection. For the showing of "chronic " disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 
38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system and malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for Thyroid Cancer - Analysis

The Veteran contends that he is entitled to service connection for thyroid cancer due to radiation exposure during service. The Board finds that the medical and lay evidence of record establishes that the Veteran has a current diagnosis of thyroid cancer. Initially, the Board notes that thyroid cancer is included among the diseases for which presumptive service connection is warranted if it becomes manifested in a radiation-exposed Veteran as defined in 3.309(d)(3). As such, for presumptive service connection purposes, the issue is whether the Veteran is considered a radiation-exposed Veteran, as defined under 3.309(d)(3)(i). 

Here, the evidence does not show, and the Veteran does not contend that he participated in a radiation risk activity during service, as defined in 3.309(d)(3)(ii) (participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such interment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946). In this case, the Board finds that the Veteran did not participate in any tests involving the atmospheric detonation of a nuclear device and was not in Japan at any point during his service. Consequently, service connection on a presumptive basis is not established under 38 C.F.R. § 3.309(d).

Having determined that presumptive service connection is not warranted, the Board will now turn to the question of whether the Veteran's thyroid cancer was directly caused by service, to include exposure to radiation. The provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of exposure to ionizing radiation during active service and post-service development of a radiogenic disease. These provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation-exposed Veterans. 

In this case, the Veteran contends that he was exposed to radiation while stationed at Amarillo Air Force Base in Amarillo, Texas. He believes that his work in proximity to nuclear weapons and the Pantex Nuclear Weapons Plant at Aramillo Air Force Base. He further contends that he was exposed to radiation at Randolph Air Force Base in San Antonio, Texas. The basis for this contention is that he was issued and wore a dosimeter, which measures radiation exposure, while he was stationed at Randolph Air Force Base. The Veteran submitted a copy of his service personal clothing and equipment record, which reflects that he was issued a radiation detection badge from November 1965 to April 1966. The Board finds that the Veteran is competent to report radiation exposure during service. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (veteran is competent to report in-service "injury" of radiation exposure; however, veteran is not competent to diagnose cancer or relate it to service).

However, the Board finds that the Veteran's competent lay report of radiation exposure is not credible. The Veteran's sole evidence that he was exposed to radiation is that he was issued a radiation badge, or dosimeter, while stationed at Randolph Air Force Base. The Veteran's contentions that he was exposed to radiation are an inference based on the issuance of the badge and he has given no evidence of any actual knowledge that he was exposed to radiation. The Veteran has submitted no evidence to corroborate his contentions regarding radiation exposure.

Further undermining the credibility of the Veteran's claims of having been exposed to radiation exposure is the March 2012 memorandum from Chief of Contingency Radiation Operations, United States Air Force (USAF) Radioisotope Committee Secretariat. Pursuant to 38 C.F.R. § 3.311(a)(2)(iii), the VA sought in July 2011 to obtain all records of the Veteran's exposure to radiation, including a DD 1141. The VA received a response that no such records existed. In a March 2012 memorandum from the Chief of Contingency Radiation Operations, United States Air Force (USAF) Radioisotope Committee Secretariat, the Chief stated that the his office found no external or internal radiation exposure data for the Veteran. He explained that the dosimeter referenced by the Veteran was likely a DT-60 badge, which was commonly distributed to USAF personnel working in nuclear capable organizations for medical readiness purposes. These devices were not sensitive to typical occupational-level exposures; rather, they were designed to record high exposures in the event of a radiation accident, for example a criticality event. The memorandum went on to report that the Air Force Safety Center (AFSC) is unaware of any event where these devices were used to establish radiation exposure for individuals.  The Chief further reported that his office sent an inquiry to the AFSC requesting any information that they might have regarding the Veteran's radiation exposure history. The AFSC reviewed the veteran's official personnel records from the National Personnel Records Center and did not find evidence of duties that would have involved working directly with nuclear weapons systems or components. As such, no dose was given for the Veteran. Based on these development actions, the Board finds that the VA's duty under 38 C.F.R. § 3.311 to assist the Veteran in determining the nature and dose of any radiation exposure during service has been met.

The March 2012 memorandum reports that there is no record of the Veteran ever having been exposed to radiation or having duties that would have involved working directly with nuclear weapons systems or components. The memorandum also provides a detailed explanation of the type of badge the Veteran was most likely issued and its purpose. The Board finds that the March 2012 Memorandum is competent, credible and persuasive, due to the high level of detail it contains and the thoroughness of the office's search of the Veteran's military personnel records. Based on the this competent, credible and probative evidence of record, the Board finds that the Veteran was not exposed to radiation during service. Therefore, the Veteran's current thyroid cancer could not have been caused by in-service radiation exposure.

In a March 2011 letter, the Veteran's treating physician, S. R., stated that the Veteran had been diagnosed with thyroid cancer and opined that it may be a result of in-service radiation exposure. In a September 2013 progress note, S. R. opined that the Veteran's thyroid cancer is as likely as not due to radiation exposure in military service, and noted that this type of thyroid cancer is indicative of excessive radiation exposure and not genetic or other environmental factors. Dr. S. R. stated that this opinion was based on his medical training and known medical literature of radiation exposure causing thyroid carcinoma. In a February 2014 letter, another of the Veteran's treating physicians, W. A., stated that, given the rarity of thyroid cancer in males and the Veteran's in-service exposure to radiation, "one must suspect his exposure to be the cause" of his cancer. These opinions are based on the Veteran's reports of radiation exposure during his service. Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described. See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993). As the Board found the Veteran's reports of radiation exposure during service to not be credible and that the Veteran was not actually exposed to radiation during service, these medical opinions have no probative value to the extent that they rely on an inaccurate history of the Veteran's radiation exposure as the reasons and bases for the opinions as to the etiology of the Veteran's thyroid cancer. The Veteran does not contend that any other injury or disease incurred during service caused the current thyroid cancer. As there is no competent, credible, and probative evidence of a nexus between current thyroid cancer and service, the Board finds that the Veteran's thyroid cancer is not related to service.

The Board finds that the Veteran did not have chronic symptoms of thyroid cancer in service, or continuous symptoms of thyroid cancer after separation from service. Service treatment records do not indicate that the Veteran had any injury, disease, or symptoms related to thyroid cancer in service. The Veteran does not contend that thyroid cancer was manifest in service or shortly after service. The Veteran contends, instead, that current thyroid cancer is due to radiation exposure in service.  As discussed above, the Board found that the Veteran was not exposed to radiation during service.  The Veteran was first diagnosed with thyroid cancer in January 2011, 43 years after separation from service, and there is no medical or lay evidence of thyroid cancer before that 2011. Accordingly, the Board finds that thyroid cancer did not manifest to a compensable degree within one year of separation from service. Additionally, the Board finds that the Veteran did not have symptoms related to thyroid cancer in service or continuous since service.

For the reasons discussed above, the Board finds that service connection for thyroid cancer is not warranted. Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 

ORDER

Entitlement to service connection for thyroid cancer, including as due to radiation, is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


